           Case 19-12050-SDM                               Doc 16     Filed 06/05/19 Entered 06/05/19 23:59:15                       Desc Main
                                                                      Document     Page 1 of 6
 Fill in this information to identify your case:
 Debtor 1               Camnrod Nelson
                              Full Name (First, Middle, Last)
 Debtor 2
 (Spouse, if filing)          Full Name (First, Middle, Last)
                                                                     NORTHERN DISTRICT OF
 United States Bankruptcy Court for the                                  MISSISSIPPI                                  Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
 Case number:                 19-12050                                                                                have been changed.
 (If known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                            12/17


 Part 1:       Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable. The treatment of ALL secured and priority
                           debts must be provided for in this plan.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case
                           (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation
                           is filed. See Bankruptcy Rule 3015.

                           The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Length of Plan.

The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.

2.2           Debtor(s) will make payments to the trustee as follows:

Debtor shall pay $1,766.93          ( monthly,       semi-monthly,      weekly, or     bi-weekly) to the chapter 13 trustee. Unless otherwise ordered
by the court, an Order directing payment shall be issued to the debtor’s employer at the following address:

                         Debtor shall pay direct.




APPENDIX D                                                                     Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-12050-SDM                               Doc 16    Filed 06/05/19 Entered 06/05/19 23:59:15                          Desc Main
                                                                     Document     Page 2 of 6
 Debtor                Camnrod Nelson                                                              Case number       19-12050

Joint Debtor shall pay       ( monthly,       semi-monthly,       weekly, or    bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by the
court, an Order directing payment shall be issued to the joint debtor’s employer at the following address:




2.3          Income tax returns/refunds.

             Check all that apply
                      Debtor(s) will retain any exempt income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all non-exempt income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

3.1          Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.).

             Check all that apply.
              None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
      Insert additional claims as needed.

3.2          Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one..

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
                          amounts to be distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below
                          at the lesser of any value set forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on
                          or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.


 Name of creditor Estimated amount of                                Collateral             Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #




                                                                                  Mississippi Chapter 13 Plan                                   Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-12050-SDM                               Doc 16         Filed 06/05/19 Entered 06/05/19 23:59:15                      Desc Main
                                                                          Document     Page 3 of 6
 Debtor                Camnrod Nelson                                                                  Case number       19-12050

 Name of creditor Estimated amount of                                    Collateral             Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #


                                                                NPMSI in Consumer
                                                                Goods
                                                                Vizio 32" & 42 " TV;
                                                                RCA 32" TV; HP
                                                                Laptop & Monitor,
                                                                Electric Cfartsman
                                                                Tool Set, Electric
                                                                Milwaukee Tool Set,
                                                                Push Murray
                                                                lawnmower, Video
                                                                Game System, X Box
 1st Franklin                                                   1, Computer &
 Financial                               $4,764.22              Monitor, Apple IPod                   $1,000.00                  $1,000.00             6.75%

 Name of creditor Estimated amount of                                    Collateral             Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #



 Regions                                                        2009 Dodge
 Bank                                    $6,716.00              Challenger                            $4,675.00                  $4,675.00             6.75%

 Name of creditor Estimated amount of                                    Collateral             Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #


                                                                NPMSI in Consumer
                                                                Goods
                                                                Murray Riding
                                                                mower, weight bench
                                                                & weights, XBox
                                                                One, socket set, 50"
                                                                Panasonic f/s; 42"
                                                                Samsung f/s, 32" f/s,
                                                                Blu-ray player, 10kt
                                                                gold necklace,
                                                                collection of dvds
                                                                200, collection of
                                                                xbox games 15, black
 Tower Loan                              $4,291.00              & decker                              $1,000.00                  $1,000.00             6.75%

Insert additional claims as needed.

#For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:

       Name of creditor                                              Collateral                   Amount per month                      Beginning
 -NONE-                                                                                                                      month

* Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District

 For vehicles identified in § 3.2: The current mileage is


 3.3         Secured claims excluded from 11 U.S.C. § 506.

     Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:


                                                                                      Mississippi Chapter 13 Plan                                Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-12050-SDM                               Doc 16       Filed 06/05/19 Entered 06/05/19 23:59:15                      Desc Main
                                                                        Document     Page 4 of 6
 Debtor                Camnrod Nelson                                                             Case number       19-12050

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. Unless otherwise ordered by the court, the
                          claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any
                          contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.

            Name of Creditor                                           Collateral                                   Amount of claim             Interest rate*
 Centris Federal Credit Union                 2017 Dodge Charger 28,000                                                 $42,876.00                       6.75%
*Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District.

Insert additional claims as needed.

3.4          Motion to avoid lien pursuant to 11 U.S.C. § 522.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

                  No look fee:          3,600.00

                   Total attorney fee charged:                       $3,600.00

                   Attorney fee previously paid:                     $0.00

                   Attorney fee to be paid in plan per
                   confirmation order:                               $3,600.00

                  Hourly fee: $             . (Subject to approval of Fee Application.)

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     Internal Revenue Service            $6703.40 @ $123.45                             .
                     Mississippi Dept. of Revenue        $963.00 @ $18.62                               .
                     Other                                                   $0.00                                           .

4.5          Domestic support obligations.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 DUE TO: MDHS-CSLS
 POST PETITION OBLIGATION: In the amount of $ 352.00                                                per month beginning      July 2019
 To be paid direct, through payroll deduction, or through the plan.
                                                                                 Mississippi Chapter 13 Plan                                    Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-12050-SDM                               Doc 16    Filed 06/05/19 Entered 06/05/19 23:59:15                     Desc Main
                                                                     Document     Page 5 of 6
 Debtor                Camnrod Nelson                                                            Case number    19-12050


 PRE-PETITION ARREARAGE: In the amount of $                 4,344.00 @ $72.40                      through               June 2019
 which shall be paid in full over the plan term, unless stated otherwise:
 To be paid    direct,     through payroll deduction, or      through the plan.


             Insert additional claims as needed.


 Part 5:     Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $ 8,816.65
                100%% of the total amount of these claims, an estimated payment of $ 146.93 monthly
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00.
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Other separately classified nonpriority unsecured claims (special claimants). Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

 7.1         Property of the estate will vest in the debtor(s) upon entry of discharge.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

                          Promissory Note to Kevin Skurzewski in the amount of $121,000.00 for 2001 Peterbilt Truck. Payments are
                          $2,034.00 to be paid direct to creditor.

 Part 9:      Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.
 X /s/ Camnrod Nelson                                                    X
     Camnrod Nelson                                                            Signature of Debtor 2
     Signature of Debtor 1

       Executed on            June 5, 2019                                         Executed on

       333 East Adams Street
       Address                                                                Address

                                                                             Mississippi Chapter 13 Plan                                    Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 19-12050-SDM                               Doc 16    Filed 06/05/19 Entered 06/05/19 23:59:15           Desc Main
                                                                     Document     Page 6 of 6
 Debtor                Camnrod Nelson                                                          Case number   19-12050

       Kosciusko MS 39090-0000
       City, State, and Zip Code                                              City, State, and Zip Code

       Telephone Number                                                       Telephone Number


 X     /s/ Jim Arnold                                                         Date   June 5, 2019
       Jim Arnold 1625
       Signature of Attorney for Debtor(s)
       333 East Mulberry Street
       Durant, MS 39063
       Address, City, State, and Zip Code
       662-653-6448                                                           1625 MS
       Telephone Number                                                       MS Bar Number
       arnoldjh@bellsouth.net
       Email Address




                                                                             Mississippi Chapter 13 Plan                          Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
